Citation Nr: 0939272	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-30 658	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2003 through 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

At the September 2009 Board hearing, the Veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2009).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
degenerative disc disease of the lumbar spine is related to 
active duty service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the Veteran's 
claim for service connection for low back disorder.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  This is so because the Board is taking 
action favorable to the Veteran by granting the issue at 
hand.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that his current degenerative disc 
disease of the lumbar spine is related to active duty 
service.  The Veteran testified during his September 2009 
hearing before the Board that he injured his back during 
service in April 2004 after a march, and that he went to sick 
call.  He explained that he did not perform strenuous 
physical duty thereafter due to unrelated medical problems.  
He stated that he sought treatment for low back pain 
approximately 7 months after service discharge, and that the 
pain was in the same location as the original pain during 
service, but was more severe and radiated to his left leg.  
He noted that he had occasional back pain between service 
discharge and post-service treatment, but that he self-
treated with over-the-counter medication.  The Veteran also 
denied having injured his back after service discharge, and 
reported that his post-service employment consisted of a desk 
job.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran's service treatment records reveal one complaint 
of low back pain during active duty service.  A January 2000 
examination reflects that the Veteran's spine was normal.  In 
a report of medical history, the Veteran denied a history of 
back pain or trouble.  A July 2002 examination report was 
negative for complaints of back pain.  An April 2004 
treatment record notes the Veteran's complaints of low back 
pain for four days.  He reported that his low back pain 
started a day after he performed a ruck march.  Physical 
examination was negative for saddle anesthesia, numbness and 
tingling in the lower extremities, loss of muscle tone, and 
bowel or bladder dysfunction.  Pain was worse on the right 
side with twisting.  Range of motion was full, and there was 
tenderness to palpation over the right paraspinals.  The 
diagnosis was overuse injury.  An August 2004 Medical 
Evaluation Board Proceedings report reveals that the Veteran 
was referred to a Physical Evaluation Board due to major 
depressive disorder.  A September 2004 Medical Board 
Examination reflects that the Veteran's spine was normal.  In 
a report of medical history, completed at that time, the 
Veteran denied recurrent back pain.  

VA treatment records from December 2005 through October 2006 
reveal diagnoses of and treatment for degenerative disc 
disease of the lumbar spine.  In December 2005, the Veteran 
complained of low back pain radiating down his left leg.  He 
noted that the pain started two weeks prior, and 
progressively worsened.  The diagnoses were low back muscular 
pain with sciatica and suspected disc herniation.  One VA 
physician noted that the suspicion for disc disease was low.  
However, a December 2005 x-ray of the lumbosacral spine 
showed level degenerative disc disease with retrolisthesis of 
L5 on S1 that minimally increased on flexion.  Another 
December 2005 x-ray of the lumbosacral spine revealed a 5 to 
10 percent posterior displacement of L5 on S1, increased 
concavity on the intervertebral plates of L4 and L5, and some 
narrowing of the L5-S1 intervertebral disc space.  A December 
2005 magnetic resonance imaging scan of the lumbar spine 
revealed a broad-based central herniation with an annular 
tear at the L4-L5 level and a moderate sized central and left 
central disc herniation of extrusion at the L5-S1 level, 
causing compression of the left S1 nerve root.  January 2006 
treatment records note diagnoses of a L5-S1 herniated nucleus 
pulposus.  The treatment records also reflect that the 
Veteran underwent a L5-S1 discectomy that month.  Treatment 
records from February 2006 through October 2006 note 
continued complaints of low back pain and follow-up after the 
Veteran's L5-S1 discectomy.

In February 2007, the Veteran underwent a VA spine 
examination.  The Veteran reported that he did not know when 
he injured his low back, but that he first noticed symptoms 
in the winter of 2004.  He complained of constant low back 
pain, which he described as an aching pain.  He rated the 
pain as a 2 or 3 on a 1 to 10 scale.  He also reported 
stiffness and fatigue with lack of endurance.  He noted 
flare-ups once per week, and stated that his low back pain 
increased to a 7 or 8 out of 10 during flare-ups.  The pain 
was precipitated by lifting his daughters and by his daily 
routines, and alleviated by rest, stretching, and medication.  
The Veteran was additionally limited by pain during a flare-
up or after repetitive use, but not additionally limited by 
weakened movement, excess fatigability, or incoordination.  
The Veteran denied any associated features or symptoms such 
as weight loss, fever, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder complaints, bowel 
complaints, or erectile dysfunction.  

Physical examination revealed the spine, limbs, posture and 
gait, position of the head, curvature of the spine, symmetry 
in appearance, and symmetry and rhythm of spinal motion to be 
within normal limits.  There was no objective evidence for 
pain.  Range of motion revealed flexion to 95 degrees, 
extension to 30 degrees, left lateral bending to 30 degrees, 
right lateral bending to 35 degrees, and left and right 
rotational twisting to 35 degrees.  Range of motion was not 
affected by any other factors.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
There was no postural abnormality, fixed deformity or 
ankylosis, or abnormality of the musculature of the back.  
Neurological testing revealed 4/5 left hamstring strength 
with all other muscles having 5/5 strength.  Tone and rapid 
alternating movements were within normal limits.  Pronator 
drift was negative and there was no atrophy, fasciculation, 
or tremor.  Deep tendon reflexes were 2/4 in the arms and 
ankles and 3/4 in the knees.  All reflexes were bilaterally 
symmetrical.  Toes were downgoing bilaterally.  Sensory 
testing revealed decreased light touch and pinprick in the 
right L4 and L5 dermatomes.  Vibration and double 
simultaneous extinction were intact.  Cerebellar testing 
revealed a normal finger-to-nose and toe-to-finger test 
bilaterally.  Gait was unremarkable, and the Veteran could 
rise to his toes and heels without difficulty.  A Romberg 
test was normal and tandem gait was unremarkable.  The 
Veteran denied a history of incapacitating episodes during 
the prior 12 months.  The diagnosis was lumbosacral 
degenerative disc disease that was surgically treated.  The 
VA examiner also noted radicular symptoms and clinical 
evidence for a left radicuopathy.

The medical evidence of record shows that the Veteran's 
currently diagnosed degenerative disc disease of the lumbar 
spine is related to military service.  The Veteran's service 
treatment records reflect one complaint of low back pain 
during military service.  In addition, the post-service 
treatment records reflect diagnoses of and treatment for a 
low back disorder, including evidence that the Veteran 
underwent a L5-S1 discectomy in January 2006.  A December 
2005 x-ray report indicates that there was degenerative disc 
disease with retrolisthesis of L5 on S1.  The December 2005 
x-ray report reflecting degenerative disc disease of the 
lumbar spine is dated within 1 year of separation from 
military service; thus, presumptive service connection is 
warranted for arthritis which is confirmed by x-ray 
examination within 1 year of separation from military 
service.  See 38 C.F.R. §§ 3.307, 3.309.

The evidence of record shows that the Veteran complained of 
low back symptomatology during active duty service.  In 
addition, the post-service medical evidence clearly shows 
that he sought treatment for low back pain beginning in 
December 2005, approximately 10 months after service 
discharge.  There is no evidence of record that the Veteran 
injured his low back during that time.  In addition, there is 
no medical evidence of record which indicates that the 
Veteran's degenerative disc disease of the lumbar spine is 
not related to active duty service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's degenerative disc disease of 
the lumbar spine is related to military service and 
therefore, service connection for degenerative disc disease 
of the lumbar spine is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


